Warner, J.
Heard on applications for writs of habeas corpus.
These persons were committed to the city workhouse' by the police court," having been found guilty of loitering — -wandering about the streets — contrary to a part of the provisions of Section 907, city ordinances. There is no statutory authority giving a municipality power to make loitering or wandering about the streets a crime, unless it be found in Sections 3658 and 3664 of the General Code, granting authority to prevent and punish persons guilty of “disorderly conduct.”
But “disorderly conduct” is not defined in any statute or ordinance, and the Court is unable to say, as a matter of law, that *326the acts charged against these persons, of which they have been convicted and sentenced, constitute such conduct.
Writs allowed and prisoners discharged.